The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William L. French has committed professional misconduct warranting public discipline-namely, making derogatory statements about a judge that respondent knew were false (or that respondent made with reckless disregard for the truth) and that impugned the impartiality and qualifications of the judge, referring to a fee as earned upon receipt, and failing to promptly refund unearned advance fees when the representation ended. See *254Minn. R. Prof. Conduct 1.5(b)(3), 1.15(c)(4), 1.16(d), 8.2(a), 8.4(d).
Respondent waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the Director recommends that the appropriate discipline is a 60-day suspension.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent William L. French is suspended from the practice of law for a minimum of 60 days, effective 14 days from the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
4. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before the end of the suspension period, respondent files with the Clerk of the Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court.
5. Within 1 year of the date of the filing of this order, respondent shall file with the Clerk of the Appellate Courts and serve upon the Director proof of successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. Failure to timely file the required documentation shall result in automatic suspension, as provided in Rule 18(e)(3), RLPR.
BY THE COURT:
/s/ David L. Lillehaug
David L. Lillehaug
Associate Justice